Kussell, C. J.,
dissenting. I concur, of course, unhesitatingly in the general principle announced in the first headnote, that harmless error should never work a new trial, but I do not think it is at all applicable to the facts of this case. It rests in all human observation that proof of bad character tends to confirm, as sufficient, circumstances indicating guilt—which otherwise would be doubtful. It may render unimpeachable positive proof of guilt which, but for this evidence as to bad character of the accused, would probably be and might properly be discredited by a jury. For this reason the law will not allow the prosecution to put the defendant's character in issue. In Griffin’s case, cited by the majority, this court held merely, as I understand it, that the proof that the defendant had not worked for some time did not support the inference of his guilt of the crime of vagrancy; and that even if the admission of testimony to that effect was error, it was cured (under á well-settled rule) by the fact that '“there was testimony of another witness for the defendant to the same effect, to which no objection appears to have been 'made.” Based upon what is said in Griffin’s case, I might consent to hold that the complaint that the proof showed a violation of' another criminal law is not sustained; but I do not think that, in the interest of fair and impartial trials, it can be safely held that irrelevant and immaterial testimony which is bound to prejudice a defendant on trial for his liberty should be admitted in the face of an appropriate and timely objection. It is elementary that the record with which a defendant charged with crime enters upon his trial is a clean sheet, and unseen and invisible are any marks of approval or disapproval which time and the judgment of his acquaintances have entered as the •history of his past. The law of our State very wisely attempts to afford every safeguard which will prevent any citizen from being deprived of his liberty by any means except facts which satisfy the minds and consciences of the jury of his guilt of the offense with which he stands charged. The books are full of decisions in which verdicts of guilty have been set aside for prejudicial remarks on the part of the court, counsel, or bj^standers.
To my mind, to allow a witness to testify that a defendant is of *717bad character as to any particular trait which may- make him in the eyes of all mankind a common reprobate may be just as prejudicial as to allow proof that he had been guilty of a crime. Bad character can as well be shown by the habit of committing some acts recognized as base and contemptible (but not penalized by law) as by the commission of some other act's which the law has declared to be criminal. Mankind is so constituted that men readily seize and act upon a “bad name.” To prove, as was done in this case, that the defendant never worked certainly presented to the jury evidence that the accused was a trifling character; and, as a natural consequence, the defendant and his statement would receive but slight shrift at the hands‘of the jury; and furthermore, this irrelevant and prejudicial testimony created an atmosphere in which every favorable circumstance which might have been derived from other evidence or other proceedings in the trial would be distorted to the disadvantage of the accused. Not only is all honest labor honorable, but idleness, unless absolutely enforced, is always dishonorable and contemptible,—a menace to society and an evidence of ingratitude to the Creator. Regardless of the fact that the defendant’s mode of life in the present case was insufficient to establish all of the essential ingredients of our statutory offense of vagrancy, a mere reference to the testimony of the officers, to the effect that they never knew of the defendant’s working, suffices to show an indirect attempt to substitute suspicion for proof of guilt, and to bolster testimony—which should have found its proper support in its inherent verity—by an appeal to prejudice. The true law abhors a finding tinctured with either doubt or prejudice. Proof that the defendant was a notorious scandal-monger or a Ransy Sniffle, or proof that a defendant charged with cheating and swindling was a notorious liar in the community where he lived, would not involve the commission of a crime made penal by the laws of this State, but it rests in the experience of every practitioner that the introduction of such matter would be so extremely prejudicial to the accused as to greatly minimize his chances for an acquittal, which the law intends shall be equal with the chances afforded the prosecution for conviction.